DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 and 10/28/2022 have been entered.
 
Response to Amendment
	The amendment received on 10/28/2022 is acknowledged.  Claims 1 and 12 have been amended. 

Priority
The instant application has been filed as a CON of application 15470388, which was filed as a CON of application 14623725, and as a CIP of application 14040986 (which is a CIP of applications 13567707 (divisional of 13029263) and 13656868 (divisional of 13074179 which is a CIP of 13029263))
The instant application has been filed as a CIP of application 13656868 (divisional of 13074179 which is a CIP of 13029263).   
The instant application has also been filed as a CIP of application 14519403 (a continuation of 13984884 which is a 371 of PCT/US2011/035173 which claims priority to 13074179 and 1302029263). 
Written support for the full scope of the instantly claimed invention is found in application the initial filing of 13029263.  Therefore the priority date of claims 1, 4-10, 12-15, 17-28 and 33 is 03/29/2011.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-15, 17-22 and 24-28 and 33 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8257948 claims performing the method with ranges of temperature and time which match or encompass the instantly claimed conditions and further claims the β-amylase may be sourced from soybean.  The instant method cannot be practiced without anticipating embodiments of the method of USP 8257948.  The method will further produce the same product having the same distribution of glucosylated derivatives.  
Thus claims 1, 4-10, 12-15, 17-22 and 24-28 and 33 are anticipated by claims 1-16 of USP 8257948.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948 in view of in view of Prakash (USPGPub 20090053378).  
USP 8257948 teaches performing within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-16 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8257948 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8257948, or are inherent to the product of the method made obvious by USP 8257948.  The method of USP 8257948 will produce glycosides with 2 or less α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.  The difference between the instantly claimed invention and the invention of USP 8257948 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8257948 and Prakash make obvious each step of instantly claimed method, the method of USP 8257948 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8257948 already produces products with the claimed properties as noted in, Table 1.  
Thus claims 23 is made obvious by claims 1-16 of USP 8257948 in view of Prakash 


Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8318459 claims performing the method with ranges of temperature and time which match or encompass the instantly claimed conditions and further claims the β-amylase may be sourced from soybean.  The instant method cannot be practiced without anticipating embodiments of the method of USP 8318459. The method will further produce the same product having the same distribution of glucosylated derivatives.  
Thus claims 1 and 4-10, 12-15, 17-28 and 33 are anticipated by claims 1-19 of USP 8318459.


Claims 1, 4-10, 12-15, 17-22, 24-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8647844 claims the product produced by a  method claimed which teaches steps which are identical or encompasses those instantly claimed.  Further the product produced by ‘844 having the distribution claimed are produced using soybean β-amylase.  The product by process can be made using the instantly claimed invention.  
Thus claims 1, 4-10, 12-15, 17-22 and 24-28 and 33 are rendered obvious by claims 1-8 of USP 8647844.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844 in view of in view of Prakash (USPGPub 20090053378/previously cited).  
USP 8647844 teaches performing the method within the ranges claimed nearly every step and limitation of the instantly claimed method (Claims 1-8 and whole document).  The only step which it does not teach is below:
    “suspending the dried glucosyl stevia composition in aqueous alcohol, separating the crystals from suspension and drying them to obtain the glucosyl stevia composition.”  
	 Further USP 8647844 does not claim some properties of the resulting composition; however, these properties are either inherent to the product of the method of the claims of USP 8647844, or are inherent to the product of the method made obvious by USP 8647844.  The method of USP 8647844 will produce glycosides with 2 or less, e.g. one, α-1-4 glucosyl residues, as it teaches the same enzymatic transformation steps.  
The step of purifying the product, i.e. suspending it in aqueous alcohol, would have been obvious to one of ordinary skill in the art.
The difference between the instantly claimed invention and the invention of USP 8647844 involves an additional purification step.  This would have been obvious to one of ordinary skill in the art as it is prima facie obvious to purify an old product (See MPEP 2144.04 VII.) 
Further this particular method of purifying a stevia derived glycoside is known in the art, and as such would have been obvious to one of ordinary skill in the art.   
In the same field as stevia glycoside based sweeteners, Prakash teaches method of purifying natural high-potency sweetener composition (NHPS) which includes stevia derived glycosides, such as rebaudosides, dulcosides, steviosides, which have been modified or derivatized ([0033]), and teaches that these modified NHPS can be substituted into any embodiment.  The addition of alpha glucosyl units can be considered a modification or derivatization of these stevia based glycosides, further this is a well-known and common modification in the field of sweeteners.    
Prakash teaches it may be necessary to purify NHPS ([0036]). Prakash teaches an exemplary method of purification in which a slurry is made of the compound(s) to be purified using an aqueous solution of organic solvents, such as ethanol, methanol, propanol and butanol, at levels claimed in the instant application ([0037]-[0040]).  Prakash teaches a number of temperatures and times for purification ([0040]).  Further Prakash explicitly teaches that other NPHS may be purified using the purification method described with only minor experimentation obvious to those of ordinary skill in the art ([0048]).  
One of ordinary skill in the art would have been motivated to use the purification method taught by Prakash to obtain purer product.  This is in particular of note as it is notoriously well known and old in the art that some stevia glycoside based compounds provided inferior taste.  Any small difference in the purification taught by Prakash and the instantly claimed purification is within the skill of one of ordinary skill in the art as taught by Prakash ([0048]).
As the combination of USP 8647844 and Prakash make obvious each step of instantly claimed method, the method of USP 8647844 and Prakash must inherently result in a product with the same properties as those now claimed.  Further the method of USP 8647844 already produces products with the claimed properties as noted in, Table 1.
Thus claim 23 is made obvious by claims 1-8 of USP 8647844 in view of Prakash 


Claims 1, 4-10, 11-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8669077 claims a product produced by a method claimed which teaches steps which match or encompass the instantly claimed ranges.  Further ‘077 teaches that the β-amylase may be sourced from soybean, and uses this enzyme to obtain a product with the claimed level of modification.  The product by process can be made by the instantly claimed invention, and further embodiments of the process render obvious the instantly claimed method when soybean β-amylase is used .  
Thus claims 1 and 4-10, 12-15, 17-28 and 33 are rendered obvious by claims 1-4 of USP 8669077.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101.  Although the claims at issue are not identical, they are not patentably distinct from each other because USP 8735101 claims a method and products which teach performing the method with ranges which match or encompass the ranges claimed in the instant application.  Further β-amylase falls within the scope of starch hydrolyzing enzymes, and ‘101 teaches examples using this enzyme sourced from soybean.  Embodiments of the method of USP 8735101 thus render obvious instantly claimed invention.
Thus claims 1, 4-10, 12-15, 17-28 and 33 are rendered obvious by claims 1-21 of USP 8735101.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8993269. Although the claims at issue are not identical, they are not patentably distinct from each other because when CGTase is used as the transglucosylation enzyme the resulting method and product will match those instantly claimed within the ranges instantly claimed, and teaches the β-amylase may be sourced from soybean.  
Thus claims 1, 4-10, 13-15, 17-28 and 33 are rendered obvious by claims 1-25 of USP 8993269.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799. Although the claims at issue are not identical, they are not patentably distinct from each other because when a mixture of CGTase and alpha-amylase are used the resulting method and product will match those instantly claimed within the ranges instantly claimed and teaches the β-amylase may be sourced from soybean.
Thus claims 1 and 4-10, 13-15, 17-28, 33 are rendered obvious by claims 1-20 of USP 9392799.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USP9706792 claim performing the steps claimed within in the ranges claim, and teaches the β-amylase may be sourced from soybean and using the resulting product in the compositions claimed.  Embodiments of the instant invention are anticipated by USP 9706972.
Thus claims 1, 6-8 are anticipated by claims 1-8 of USP 9706792.


Claims 1, 4-10, 12-15, 17-18, 20, 22-25, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9603373. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the claimed method ’373 falls within the scope of the claimed invention.  
Thus claims 1 and 4-10, 13-15, 17-18, 20, 22-25, 27 and 33 are anticipated by or rendered obvious by claims 1-30 of USP 9603373. 

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9615599.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-19 of USP 9615599.

Claims 1, 4-10, 12-15, 17-28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9706792. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 9706792 teaches the product produced by a method claimed which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  The product by process cannot be made or used without anticipating the instantly claimed invention.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-8 of USP 9706792.

Claims 1, 4-10, 12-15, 17-28 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10117452.   Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method which teaches steps with ranges within the ranges in instantly claimed and teaches the β-amylase may be sourced from soybean.  
Thus claims 1 and 4-10, 13-15, 17-28 and 33 are anticipated by claims 1-12 of USP 10117452.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657